                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION


 LATASHA MARSHAY MITCHELL,                        :
    Petitioner,                                   :
                                                  :
 v.                                               :       CIVIL ACTION No. 3:16cv635-KKD
                                                  :                    (WO)
                                                  :
 UNITED STATES OF AMERICA,                        :
     Respondent.                                  :


                                             ORDER

       This action is before the Court on the Report and Recommendation of the Magistrate Judge.

(Doc. 10). After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and there having been no objections filed, the Report and Recommendation dated

September 21, 2018 is ADOPTED as the opinion of this Court.


       Accordingly, it is ORDERED that Petitioner Latasha Marshay Mitchell's 28 U.S.C. § 2255

motion is DENIED, and that this case is DISMISSED with prejudice.


       Additionally, Rule 11(a) of the Rules Governing § 2255 Proceedings states that the “district

court must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant” in a Section 2255 proceeding. Where the claims have been rejected on the merits, such

as here, “to obtain a COA, a movant must make ‘a substantial showing of the denial of a

constitutional right.’ 28 U.S.C. § 2253(c)(2). To make this substantial showing, the movant must

demonstrate that ‘reasonable jurists would find the district court's assessment of the constitutional

claims debatable or wrong,’ or that the issues ‘deserve encouragement to proceed further.’” Vernon

v. United States, 2017 WL 6939207, *3 (11th Cir. Jun. 1, 2017) (unreported opinion), cert. den.,


                                                 1
138 S. Ct. 2638 (2018) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotation omitted)).

In her Section 2255 petition (as amended), Petitioner asserts that she is entitled to a mitigating role

reduction to her sentence based on Amendment 794 to Section 3B1.2 of the Sentencing Guidelines.

(Doc. 1). The Report and Recommendation found that Petitioner's "collateral attack waiver was

knowing and voluntary…[c]onsequently, any claim seeking a mitigating role reduction based on

Amendment 794 is barred from collateral review by the waiver provision in her plea agreement."

(Doc. 10 at 6). Additionally, the Report and Recommendation found that even if not barred by the

waiver provision in her plea agreement, she is not entitled to relief because the Petitioner did not

challenge the sentencing error as a "fundamental defect" (by arguing either actual innocence or

that a prior conviction used to enhance her sentence has been vacated). Upon consideration, the

Court is not persuaded that Petitioner's contentions meet the threshold set forth supra, and thus

finds that she is not entitled to a Certificate of Appealability (COA).


       Moreover, “a[]n appeal may not be taken in forma pauperis if the trial court certifies in

writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). Good faith is shown by “seeking

appellate review of any issue that is not frivolous when examined under an objective standard.”

Ghee v. Retailers National Bank, 271 Fed. Appx. 858, 859-860 (11th Cir. 2008) (per curiam)

(unpublished) (citing Coppedge v. United States, 369 U.S. 438, 445 (1962)). An action is

frivolous, and consequently not brought in good faith, if it is “without arguable merit either in law

or fact.” Id. (quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)). “[A]rguable means

capable of being convincingly argued.” Id. at 860 (quoting Sun v. Forrester, 939 F.2d 924, 925

(11th Cir. 1991) (internal quotations and citations omitted)). Also, if a “claim is arguable, but

ultimately will be unsuccessful, it should be allowed to proceed.” Id. (citation omitted). Upon

consideration of the issues addressed herein, the Court finds that any appeal by Petitioner of the



                                                  2
denial and dismissal of her Section 2255 motion would be without merit and as a result, not taken

in good faith. Accordingly, the Petitioner is not entitled to proceed in forma pauperis on appeal.


       DONE and ORDERED this the 29th day of October 2018.
                                             /s/ Kristi K. DuBose
                                             KRISTI K. DUBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3
